181 F.2d 767
KRONBERG,v.HALE et al.
No. 12292.
United States Court of Appeals Ninth Circuit.
Feb. 27, 1950.Writ of Certiorari Denied May 29, 1950.

See 70 S.Ct. 987.
William Farnum White, San Francisco, Cal., for appellant.
Frank J. Hennessy, U.S. Atty., and Joseph Karesh, Asst. U.S. Atty., San Francisco, Cal., for appellees.
Before EHALY, McALLISTER and ORR, Circuit Judges.
PER CURIAM.


1
Appellant has filed a petition denominated 'petition for rehearing by the court in banc (and if denied) petition for the court to certify constitutional question to U.S. Supreme Court for decision.'


2
The petition is stricken as being without authority in law or in the rules or practice of the court.